Exhibit 10.1

 

LOGO [g149811ex10_1logo.jpg]

February 26, 2016

ARM Manager, LLC

9 West 57th Street, 43rd Floor

New York, New York 10019

Attention: Jessica L. Lomm

ARM Operating, LLC

9 West 57th Street, 43rd Floor

New York, New York 10019

Attention: Michael A. Commaroto

Dear Sir and Madam:

Reference is hereby made to that certain Management Agreement, dated as of July
21, 2011 (the “Management Agreement”), by and among Apollo Residential Mortgage,
Inc. (the “Company”), ARM Operating, LLC and ARM Manager, LLC (the “Manager”).

On or about the date hereof, the Company intends to enter into an Agreement and
Plan of Merger, by and among Apollo Commercial Real Estate Finance, Inc.
(“ARI”), Arrow Merger Sub, Inc., a wholly-owned subsidiary of ARI (“Merger
Sub”), and the Company (the “Merger Agreement”), pursuant to which (subject to
the terms and conditions thereof), (i) Merger Sub shall be merged with and into
the Company, with the Company as the surviving entity in such merger, and (ii)
promptly thereafter, the Company shall be merged with and into ARI, with ARI as
the surviving entity in such merger (such mergers, the “Mergers”). Capitalized
terms used but not defined herein have the meanings set forth in the Management
Agreement.

In connection with the Company’s entry into the Merger Agreement, the Company
has requested that the Manager enter into this letter agreement to set forth
certain agreements and understandings between the Company and the Manager.
Intending to be legally bound hereby, the Manager hereby acknowledges and
irrevocably agrees as follows: (i) in addition to its continuing service under
the Management Agreement, commencing on the date hereof and continuing until the
closing of the Mergers or earlier termination of the Merger Agreement in
accordance with its terms, Manager shall perform (or cause to be performed) such
services and activities, for or on behalf of the Company and as reasonably
requested by the Company or its representatives, as may be necessary or
appropriate to enable the Company to consummate the Mergers and the other
transactions contemplated by the Merger Agreement in accordance with the terms
thereof, including without limitation assisting the Company and its Subsidiaries
and their respective representatives, agents and advisors in performing and
complying with the Company’s obligations under the Merger Agreement and (ii)
with effect from the date on which the Mergers become effective, Stockholders’
Equity (as defined in the Management Agreement) will be adjusted in accordance
with Schedule A hereto.



--------------------------------------------------------------------------------

This letter agreement and the rights and obligations of the parties under this
letter agreement shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York without regard to conflicts of
law principles to the contrary.

The parties hereto agree that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by any of them of the
provisions of this letter agreement and each hereby agrees to waive the defense
in any action for specific performance that a remedy at law would be adequate.

The terms of this letter agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective legal representatives,
successors and permitted assigns. Nothing in this letter agreement, whether
express or implied, shall be construed to give any Person (other than the
parties hereto and their respective successors and permitted assigns) any legal
or equitable right, remedy or claim under or in respect of this letter agreement
or any provisions contained herein, as a third party beneficiary or
otherwise. No supplement, modification, waiver or amendment of this letter
agreement shall be binding with respect to any party hereto unless the same
shall be in writing and duly executed by such party.

This letter agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original as against any party whose signature
appears thereon, and all of which shall constitute one and the same
instrument. This letter agreement shall become binding when one or more
counterparts of this letter agreement, individually or taken together, shall
bear the signature of all of the parties reflected hereon as the signatories.

[Reminder of Page Intentionally Blank]

 

2



--------------------------------------------------------------------------------

Sincerely, APOLLO RESIDENTIAL MORTGAGE, INC. By:  

/s/ MICHAEL A. COMMAROTO

  Name:   MICHAEL A. COMMAROTO   Title:   PRESIDENT and CHIEF EXECUTIVE OFFICER

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

AGREED AND ACCEPTED

AS OF THE DATE FIRST WRITTEN ABOVE:

ARM MANAGER, LLC By:  

/s/ JESSICA LOMM

  Name:   JESSICA LOMM   Title:   VICE PRESIDENT ARM OPERATING, LLC By:  

/s/ MICHAEL A. COMMAROTO

Name:   MICHAEL A. COMMAROTO Title:   PRESIDENT and CHIEF EXECUTIVE OFFICER

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

Schedule A

The following amount shall be deemed to be the amount of Stockholders’ Equity
for purposes of calculating the Management Fee (as defined in the Management
Agreement) due to the Manager under the Management Agreement with effect from
the date on which the Mergers become effective:

Amount = $0